DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers of the two applications, 10-2017-003876 and 10-2017-0089711, filed in the Republic of Korea on 27 March 2017 and 14 July 2017, as required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
Applicant alleges:
Woe fails to disclose that “the processor is configured to: ... obtain a first spectral modification filter and a second spectral modification filter different from each other, wherein the first spectral modification filter is a filter modeling a predetermined frequency characteristic of a sound incident to a front side of the view-point of sight of the listener, and the second spectral modification filter is a filter modeling a predetermined frequency characteristic of a sound incident to a rear side of the view-point of sight of the listener and attenuating an output of a high frequency band compared to the first spectral modification filter” as recited in claim 1 (emphasis added). In other words, there is no disclosure in Woe that “the second spectral modification filter ... modeling a predetermined frequency characteristic of a sound incident to a rear side of the view-point of sight of the listener... attenuat[es] an output of a high frequency band compared to the first spectral modification filter” “modeling a predetermined frequency characteristic of a sound incident to a front side of the view-point of sight of the listener” as recited in claim 1 (emphasis added).
The Office Action opines that “Woe further discloses: wherein the second spectral modification filter is a filter that attenuates an output of a 
However, nothing in paragraphs [0142], [0086] and [0127] of Woe cited by the Examiner discloses that “the second spectral modification filter ... modeling a predetermined frequency characteristic of a sound incident to a rear side of the view-point of sight of the listener ... attenuat[es] an output of a high frequency band compared to the first spectral modification filter” “modeling a predetermined frequency characteristic of a sound incident to a front side of the viewpoint of sight of the listener” as recited in claim 1 (emphasis added). The Applicant notes that the word “frequency” is not even mentioned in paragraphs [0142] [0086] and [00127] of Woe.
…
However, the “acoustic output levels [of the equalizing blocks (EQ) of Woe] largely identical within overlapping frequency bands to allow for ... front/back fading and distribution of reflections” and “available over the crossover frequency of the complementary high- and low-pass filters for front/back fading” is not an identical or completely detailed disclosure that “the second spectral modification filter ... modeling a predetermined frequency characteristic of a sound incident to a rear side of the view-point of sight of the listener ... attenuates1 an output of a high frequency band compared to the first spectral modification filter” “modeling a predetermined frequency characteristic of a sound incident to a front side of the viewpoint of sight of the listener” as recited in claim 1 (emphasis added). Further, the Applicant cannot find any disclosure in Woe that the equalizing blocks (EQ) of Woe are “the first spectral modification filter ... modeling a predetermined frequency characteristic of a sound incident to a front side of the view-point of sight of the listener. and the second spectral modification filter ... modeling a predetermined frequency characteristic of a sound incident to a rear side of the viewpoint of sight of the listener and attenuating an output of a high frequency band compared to the first spectral modification filter” (emphasis added). The Applicant notes that “‘[t]he identical invention must be shown in as complete detail as is contained in the ... claim.’ Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989)” MPEP §2131 (emphasis added). However, there is no identical or completely detailed disclosure in Woe that “the second spectral modification filter ... modeling a predetermined frequency characteristic of a sound incident to a rear side of the view-point of sight of the listener ... attenuates1 an output of a high frequency band compared to the first spectral modification filter” “modeling a predetermined frequency characteristic of a sound incident to a front side of the view-point of sight of the listener” as recited in claim 1 (emphasis added).


Examiner respectfully disagrees. Para 142 details providing directional cues for the front and read directions of each ear… and by means of HRTF-based filtering and pinna cue fading, the HRTF blocks significantly control the direction of n source positions, paras 127 and 86 details these features as well.  Para 148 details that the Fig. 24 arrangement is configured to control the directions of the respective virtual channels by means of HRTF-based processing and signal distribution between loudspeaker arrangements that are configured to deliver natural directional pinna cues associated with different directions.  Para 90 further discusses generating sound with the directional pinna cues referenced in use with the HRTFs.  Specifically, perception of sources in the front or back are supported by boost and attenuation in certain frequency bands, noting for a frontal source, attenuating in 10kHz, and for sources behind, inverse the case of frontal sources, or attenuating in 10kHz.  In other words, in certain situations, attenuating high frequencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 – 19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woelfl et al. (hereinafter Woe, U.S. Patent Application Publication 2018/0192226).

Regarding Claim 1, Woe discloses:
An audio signal processing apparatus for rendering an input audio signal (e.g. methods may be combined with any sound device that places sound sources close to the user’s head; para 66, 198, Fig. 4; note inclusions of elements from various embodiments being non limiting or excluding; para 199) comprising:
a receiver configured to receive the input audio signal (e.g. receiving at least one audio input signal; para 172, 197; see audio inputs to various signal path arrangements in Figs., in particular signal source 202 of Fig. 4);
a processor configured to generate an output audio signal for reproducing a virtual sound source corresponding to the input audio signal in a virtual space (e.g. 
an output unit configured to output the output audio signal generated by the processor (e.g. audio signal playback of the sound sources; para 60)
wherein the processor is configured (e.g. executing; para 198) to:
obtain spatial information related to the virtual space comprising a virtual sound source corresponding to the input audio signal and a listener (e.g. information about the target position of the associated virtual source; par 142, 196; and head tracking block tracking head movements of the user for compensating; para 142),
filter the input audio signal based on a location of the virtual sound source and the spatial information to (e.g. HRTF based filtering, significantly controlling the direction of n virtual source positions in 3D space; para 142) generate at least one reflected sound corresponding to each of at least one mirror plane in the virtual space (e.g. controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefined reference room; para 86; note reflection channels comprising target positions fed into the encoder; para 142; and reflections based on incident angels as the user position; para 94),
obtain a relative location of a virtual reflect sound source with respect to a location and a view-point of the listener, based on information of the view-point of the listener and a location of the virtual reflect sound source corresponding to each of the at least one reflected sound (e.g. resulting projected source positions seen in Fig. 25 and their calculations, illustrating a unit circle, directions, and origin located at the center of 
obtain a first spectral modification filter (e.g. natural directional cues for front direction of each ear; para 142; note corresponding HRTF block for controlling the direction of n virtual source positions; para 142; Fig. 24, note also Fig. 27, operating similar to that of fig 24 but including four directions for each ear; see directions cues for four opposing directions; para 159, see Fig. 29; HRTF based filtering configured to provide signals for pinna cue directions; para 142) and a second spectral modification filter different from each other (e.g. natural directional cues for rear direction of each ear; para 142; note corresponding HRTF block for controlling the direction of n virtual source positions; para 142; Fig. 24, note also Fig. 27, operating similar to that of fig 24 but including four directions for each ear; see directions cues for four opposing directions; para 159, see Fig. 29; HRTF based filtering configured to provide signals for pinna cue directions; para 142);
wherein the first spectral modification filter is a filter modeling a predetermined frequency characteristic of a sound incident to a front side of the view-point of sight of the listener (e.g. corresponding HRTF block as noted above, and natural directional cues for front direction of each ear; para 142; Figs. 24, 27, 29), and the second spectral modification filter is a filter modeling a predetermined frequency characteristic of a sound incident to a rear side of the view-point of sight of the listener  (e.g. corresponding HRTF block as noted above, and natural directional cues for rear direction of each ear; para 142; Figs. 24, 27, 29) and attenuating an output of a high frequency band compared to the first spectral modification filter (e.g. note HRTF 
binaural render the at least one reflected sound filtered based on the relative location of the virtual reflect sound source, the first spectral modification filter and the second spectral modification filter to generate the output audio signal (e.g. binaural synthesis, applying individual transfer functions for any virtual source directions; para 127, note corresponding HRTFs for the various directions in Figs. 24 and 27; note output and speakers in Figs. 24 and 27 as well; see further para 90 detailing the pinna cues and use of directional bands and adjustments).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Woe further discloses:
wherein the processor is further configured (e.g. executing; para 198)  to:
generate a third spectral modification filter corresponding to each of the at least one reflected sound by weighted summing the first spectral modification filter and the second spectral modification filter based on the relative location of the virtual reflect sound source (e.g. outputs of the HRTF blocks summed up prior to being supplied to equalization block for level alignment of the sound sources; para 142; Figs. 24, 27; note controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefine reference room; para 86), and
binaural render the at least one reflected sound filtered based on the third spectral modification filter to generate the output audio signal (e.g. binaural synthesis, 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Woe further discloses:
wherein the processor is further configured (e.g. executing; para 198) to:
obtain a transfer function corresponding to each of the at least one reflected sound based on the relative location of the virtual reflect sound source (e.g. applying individual transfer functions for any virtual source directions; para 127; see also Figs. 25, 26; note controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefine reference room; para 8),
obtain a binaural parameter pair corresponding to each of the at least one reflected sound based on at least a portion of the transfer function (e.g. each HRTF pair; para 79; parametric binaural model build based on parameters over a number of HRTF paras; para 132), and
binaural render the at least one reflected sound based on the binaural parameter pair to generate the output audio signal (e.g. binaural synthesis, applying individual transfer functions for any virtual source directions; para 127, note corresponding HRTFs for the various directions in Figs. 24 and 27; note output and speakers in Figs. 24 and 27 as well).

Claim 6, in addition to the elements stated above regarding claim 5, Woe further discloses:
wherein the binaural parameter pair includes an ipsilateral attenuation gain and a contralateral attenuation gain (e.g. amplitude difference between transfer functions from the source to the contralateral and ipsilateral ear; para 136), and
wherein the processor is further configured (e.g. executing; para 198)  to:
obtain an interaural level difference indicating a difference in sound level between an ipsilateral side and a contralateral side based on the transfer function (e.g. transfer function of at least one filter may approximate aspects of at least one of interaural level differences and interaural time differences of at least one head related transfer function (HRTF); para 175; note transfer functions from the source to the contralateral and ipsilateral ear; para 136),
obtain the ipsilateral attenuation gain and the contralateral attenuation gain corresponding to each of the at least one reflected sound, based on the at least a portion of the transfer function and the interaural level difference between (e.g. transfer functions for the HRTFTs; para 175, and from source to contralateral and ipsilateral ear; para 136, note controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefine reference room; para 86) and 
binaural render the at least one reflected sound based on the ipsilateral attenuation gain and the contralateral attenuation gain to generate the output audio signal (e.g. binaural synthesis, applying individual transfer functions for any virtual source directions; para 127, note corresponding HRTFs for the various directions in Figs. 24 and 27; note output and speakers in Figs. 24 and 27 as well).

Regarding Claim 7, in addition to the elements stated above regarding claim 5, Woe further discloses:
wherein the binaural parameter pair includes an ipsilateral delay and a contralateral delay (e.g. amplitude difference between transfer functions from the source to the contralateral and ipsilateral ear, note approximated by a fixed delay in the same order of magnitude as the delay caused by head shadowing; para 136), and
wherein the processor is further configured (e.g. executing; para 198) to:
obtain an interaural time difference indicating a time delay difference between an ipsilateral side and a contralateral side based on the transfer function (e.g. transfer function of at least one filter may approximate aspects of at least one of interaural level differences and interaural time differences of at least one head related transfer function (HRTF); para 175; note transfer functions from the source to the contralateral and ipsilateral ear; para 136),
obtain the ipsilateral delay and the contralateral delay corresponding to each of the at least one reflected sound based on the interaural time difference, (e.g. transfer functions for the HRTFTs; para 175, and from source to contralateral and ipsilateral ear; para 136, note controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefine reference room; para 86) and,
binaural render the at least one reflected sound based on the ipsilateral delay and the contralateral delay to generate the output audio signal. (e.g. binaural synthesis, applying individual transfer functions for any virtual source directions; para 127, note 

Regarding Claim 8, in addition to the elements stated above regarding claim 5, Woe further discloses:
wherein the processor is further configured (e.g. executing; para 198) to:
obtain at least one updated reflected sound and an updated binaural parameter pair corresponding to each of the at least one updated reflected sound (e.g. each HRTF pair; para 79; parametric binaural model build based on parameters over a number of HRTF paras; para 132), based on a change in the locational relationship between the virtual sound source and the listener (e.g. calculations carried out cyclically with an appropriate interval to update the position of the virtual sources with respect to the user’s head; para 120), and
apply a fade-out window to a first set of reflected sounds generated by binaural rendering the at least one reflected sound based on the binaural parameter pair, and apply a fade-in window to a second set of reflected sound generated by binaural rendering the updated at least one reflected sound based on the updated binaural parameter pair to generate the output audio signal (e.g. a plurality of fader output channels; para 194; fade block to determine location; para 118; fader block comprises cross-faders which control the distribution of the signal… to make adjustments of the frontal and rear positions for good transitions; para 105; also see the panning matrix of Fig. 16 for source position shifting; para 108 and panning factors in Fig. 17; positions of the virtual sources are shifted with regard to the user’s head; para 118).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Woe further discloses:
wherein the processor is further configured (e.g. executing; para 198) to:
transform the at least one reflected sound to a first m-th order ambisonics signal (e.g. fed into higher order ambisoncis encoders; para 142), based on location information indicating the relative location of the virtual reflect sound source corresponding to each of the at least one reflected sound and a basis of m-th order spherical harmonic (e.g. information about the target position of the associated virtual source, azimuth and elevation angle; para 142; see also sphere around the users head in Fig. 25), and
binaural render the first m-th order ambisonics signal to generate the output audio signal (e.g. binaural synthesis, applying individual transfer functions for any virtual source directions; para 127, note corresponding HRTFs for the various directions in Figs. 24 and 27; note output and speakers in Figs. 24 and 27 as well).

Regarding Claim 10, in addition to the elements stated above regarding claim 9, Woe further discloses:
wherein the processor is further configured (e.g. executing; para 198) to:
update the view-point of the listener based on the head movement information of the listener (e.g. calculations carried out cyclically with an appropriate interval to update the position of the virtual sources with respect to the user’s head; para 120);

generate the output audio signal based on the second m-th order ambisonics signal (e.g. binaural synthesis, applying individual transfer functions for any virtual source directions; para 127, note corresponding HRTFs for the various directions in Figs. 24 and 27; note output and speakers in Figs. 24 and 27 as well).

Regarding Claim 11, in addition to the elements stated above regarding claim 9, Woe further discloses:
wherein the processor is further configured (e.g. executing; para 198) to:
determine a reference reflection order based on the spatial information (e.g. required azimuth angle shift with respect to reference position; para 120),
filtering the input audio signal based on the spatial information to generate a late reverberation having a reflection order that exceeds the reference reflection order (e.g. room impulse response shaped for late reflections; para 89; note controlling reflections for various frequencies; para 56), and 
generate an output audio signal comprising the generated late reverberation and the at least one binaural rendered reflected sound (e.g. binaural synthesis, applying 

Regarding Claim 12, in addition to the elements stated above regarding claim11, Woe further discloses:
wherein the spatial information comprises mirror plane number information indicating the number of the mirror plane, and
wherein the processor is further configured to determine the reference reflection order based on the mirror plane number information and a processing performance of the processor.

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Woe further discloses:
wherein the spatial information comprises a reflectance corresponding to each of the at least one mirror plane (e.g. information about the target position of the associated virtual source; par 142, 196; note reflection models based on absorption coefficients; para 88), and
wherein the processor is further configured to filter the input audio signal based on the reflectance to generate the at least one reflected sound (e.g. controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefined reference room; para 86; note reflection channels 

Regarding Claim 14, in addition to the elements stated above regarding claim 1, Woe further discloses:
wherein the processor is further configured to:
determine attenuation gain and delay corresponding to each of the at least one mirror plane based on a distance between the listener and each of the virtual reflect sound source (e.g. information about the target position of the associated virtual source; par 142, 196; note reflection models based on absorption coefficients; para 88; perceived distance of artificial room reflections; para 89; note distance control unit configured to apply artificial reflections para 192), and
filtering the input audio signal based on the attenuation gain and the delay to generate the at least one reflected sound (e.g. controlling the distance of the virtual sound sources as perceived by the user, adding artificial room reflections within a predefined reference room; para 86; note reflection channels comprising target positions fed into the encoder; para 142; and reflections based on incident angels as the user position; para 94).

Claims 15 and 19 are rejected under the grounds as claim 1 above.

Claim 16 is rejected under the grounds as claim 3 above.

Claim 17 is rejected under the grounds as claim 5 above.

Claim 18 is rejected under the grounds as claim 9 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654